Order entered October 22, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00487-CR

                                  JOSE RAMIREZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F14-24205-H

                                            ORDER

       The Court REINSTATES the appeal.

       On October 5, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On October 20, 2015, we received the reporter’s record and

on October 21, 2015, we received the exhibit volume. Therefore, in the interest of expediting the

appeal, we VACATE the October 5, 2015 order requiring findings.

       We ORDER the reporter’s record filed as of the date of this order.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    ADA BROWN
                                                              JUSTICE